150 Ga. App. 219 (1979)
257 S.E.2d 340
HOOD
v.
DEPARTMENT OF HUMAN RESOURCES.
57747.
Court of Appeals of Georgia.
Submitted May 9, 1979.
Decided June 5, 1979.
*220 Schuder & Hartness, Edward L. Hartness, for appellant.
Arthur K. Bolton, Attorney General, Carol Atha Cosgrove, Assistant Attorney General, Stephanie B. Manis, William M. House, for appellee.
QUILLIAN, Presiding Judge.
Appeal was taken from an order terminating the parental rights of the appellant. Held:
The child involved in this case suffered from a hyperkenetic syndrome. The sole question presented is whether she was a deprived child and the conditions and causes of the deprivation are likely to continue. See Code Ann. § 24A-3201 (Ga. L. 1971, pp. 709, 747, as amended through Ga. L. 1977, pp. 181, 182). As held in Brown v. Fulton County Dept. of Family &c. Services, 136 Ga. App. 308, 310 (220 SE2d 790) "the definition of `deprived child' focuses upon the needs of the child regardless of parental fault."
The proof offered on trial revealed that a "hyperactive" child required a great deal more care and special attention than an ordinary child; that without such extra care the child would suffer serious physical, mental and emotional problems or harm; that based on her past behavior the mother failed to provide a stable home environment and these conditions are likely to continue.
The trial judge concluded that the child was deprived within the meaning of Code Ann. § 24A-3201. "In determining how the interest of the child is best served, the juvenile court is vested with a broad discretion which will not be controlled in the absence of manifest abuse." Banks v. Dept. of Human Resources, 141 Ga. App. 347, 350 (233 SE2d 449). See In the interest of: K. C. O., 142 Ga. App. 216 (235 SE2d 602); Cox v. Dept. of Human Resources, 148 Ga. App. 43 (250 SE2d 839). Under the special circumstances here, we find the evidence sufficient to sustain the finding.
Judgment affirmed. Smith and Birdsong, JJ., concur.